PER CURIAM.
After filing a petition for dissolution, the parties executed a settlement agreement; however, former wife subsequently asserted that she was entitled to reject one provision of the agreement, involving the division of the equity in the marital home, and that the equity should be allocated differently than was provided for in the agreement. The trial court enforced the provision and assessed attorney’s fees against the wife solely because of her refusal to accept the husband’s offer to settle, which was consistent with the provision in the agreement that the court enforced. We affirm the court’s enforcement of the agreement, but reverse the attorney’s fee award because it was not based on any provision of the agreement or any statute. The court did not award fees under section 57.105, Florida Statutes (1993), and in any event, fees could not have been justified on that ground.
Affirmed in part and reversed in part.
DELL, KLEIN and PARIENTE, JJ., concur.